DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18, 21-30, 32, 43-51 and 54-55 were pending
Claim 1 has been amended. 
Claims 17-18 have been cancelled. 
Claims 16 and 44-51 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Claims 1-15, 21-30, 32, 43 and 54-55 will be examined on the merits. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/03/2022 has been entered.
 
Rejections/Objections Withdrawn
All rejections of claims 17-18 have are moot by claim cancellation. 
All 35 USC §102(a)(1) rejections have been withdrawn in view of amendments to claim 1.
All 35 USC §103 rejections have been withdrawn in view of amendments to claim 1. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the virus of claim 20" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.  This is because claim 20 has been cancelled.
For the sake of compact prosecution, claim 23 will be read “the virus of claim 1”. 

Rejections Necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 9-12, 21-22, 25, 32 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestre (Silvestre, et al., WO 2016008976 A1; Published 01/21/2016) in view of Robinson (Robinson, et al., Gene Therapy 2003 10:292-303).
Regarding claim 1, Silvestre teaches an oncolytic virus encoding a checkpoint modulator that antagonizes CTLA-4 with specific preference for a monoclonal antibody that specifically binds to CTLA-4 (Silvestre, p4, lines 5-7; p 17, lines 3-7).  Silvestre also teaches that the oncolytic virus is a herpes simplex virus (HSV) (Silvestre, p3, lines 29-32; p 8, lines 30-32).  
	Regarding claims 2-3, Silvestre teaches that the oncolytic virus may encode antibody fragments, specifically i) a Fab fragment, ii) a F(ab’)2 fragment, iii) a Fd fragment, iv) a Fv fragment, v) a dAb fragment, vi) a scFv and vii) any other artificial antibody (Silvestre, p 16, lines 15-30).
	Regarding claim 5, Silvestre teaches that the term “antibody” comprises full-length antibodies (Silvestre, p 15, lines 15-19) and that full-length antibodies comprise two heavy chains and two light chains interconnected by disulfide bonds and that each light chain is comprised of a light chain variable region (VL) and a light chain constant region (Silvestre, p 15, lines 25-30).  Since the light chain comprises the VL region and since the light chain is interconnected with the heavy chain by disulfide bonds, the light chain variable region sequence is linked to the heavy chain, fulfilling the limitations of claim 5.  
	Regarding claim 9, Silvestre teaches that the virus is armed with an immunostimulatory therapeutic gene with a special preference for human GM-CSF (Silvestre, p 23, lines 31-33).
Regarding claims 10-12 Silvestre teaches that the oncolytic virus may comprise one or more checkpoint modulator(s) that are capable of stimulating or reinforcing stimulatory signals with a specific preference for CD40 (Silvestre, p17, lines 13-16). 
	Regarding claim 25, Silvestre teaches that the encoding nucleotide sequences can be optimized for providing high level expression in a particular host cell or subject through codon optimization (Silvestre, p 20, lines 10-29).
Regarding claims 32 and 43, Silvestre teaches that the oncolytic virus compositions may contain pharmaceutically acceptable excipients (Silvestre, p 27, lines 19-23).  Silvestre also teaches that the method of administration may be a syringe and needle (Silvestre, p 29, lines 29-32).
Silvestre additionally teaches of a His-tagged scFv summarized as pH5R-VH-gs-VL-6His, where VH and VL denote the variable heavy and variable light chains, 6His being the His tag (6 histidines) and as being a poly glycine-serine linker (Silvestre, p 34, lines 16-19).  
Silvestre does not teach that the anti-CTLA-4-encoding oncolytic virus of Silvestre has been derived from an isolate of the virus wherein the clinical isolate kills two or more tumor cell lines more rapidly and/or at a lower dose in vitro than one or more reference clinical isolates of the same species of virus.   
Robinson teaches that HSV1 clinical isolate strains JS1 and BL1 were isolated from cold sores (Robinson, p 293, ¶ 5).  Robinson teaches that clinical isolate strain JS1 gives superior tumor cell killing of tumor cell lines MDA-MB-231 and HT-29 in vitro when compared to clinical isolate strain BL1 (Robinson, p 296, ¶ 1, p 295, Fig. 2A) and both clinically derived strains outperformed lab strain 17+.  Robinson also teaches that clinical isolate strain was modified to delete the gene ICP34.5 in order to generate a strain of JS1 (JS1/ICP34.5-) with the property of tumor-selective replication (Robinson, p 296, ¶ 2).  JS1/ICP34.5- exhibited superior tumor-killing properties in vitro when compared to 17+/ICP34.5- (Robinson, p 296, ¶ 2).  
It would be prima facie obvious to combine the teachings of Silvestre and Robinson.  The net result of this combination would be an oncolytic HSV virus of the strain JS1/ICP34.5- that also encodes a CTLA-4 antibody.  One of ordinary skill in the art would be motivated to make such a combination because Robinson teaches that clinically isolated strain JS1 exhibited superior tumor-killing properties to clinically isolated strain BL1 as well as lab strain 17+.  Upon deletion of the ICP34.5 gene from both JS1 and 17+, the oncolytic properties of both strains improved, but JS1/ICP34.5- outperformed 17+/ICP34.5-, indicating that, if two strains of HSV have differential oncolytic properties (e.g. strain JS1 has superior oncolytic properties to strain 17+), and those two strains are modified to delete ICP34.5, the oncolytic properties of both strains will be enhanced but with the modified “superior” strain outperforming the modified “inferior” strain.  One of ordinary skill in the art would have a reasonable expectation of success creating an oncolytic HSV of the strain JS1/ICP34.5- that also encodes a CTLA-4 antibody because Robinson teaches of the innate superior oncolytic properties of strain JS1.  
Response to Arguments
Applicant argues that the HSV clinical isolate from which the oncolytic virus of the instant claimed invention is derived must be capable of killing two or more tumor cell lines more rapidly and/or at a lower dose in vitro than one or more reference isolates before modification of the clinical isolate.  
Applicant’s arguments with respect to claim(s) 1-3, 5, 9-12, 21-22, 25, 32 and 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference (Robinson) has been added as secondary art.  Robinson teaches of two HSV clinical isolates (JS1 and BL1).  JS1 was found to have superior oncolytic properties than clinical isolate BL1 and, as such, clinical isolate JS1 was modified to enhance the oncolytic properties of strain JS1.  Combining the teachings of Robinson with the CTLA-4 antibody taught by Silvestre fully satisfies the limitations of claim 1 as currently amended.  
Applicant also argues that Applicant’s data demonstrate unexpected, synergistic results.  Unexpected, synergistic results can overcome a prima facie case of obviousness (see MPEP § 716.02(a)(I)).  The data shown concern two oncolytic viruses—Virus 16 and Virus 27.  Both viruses are derived from the clinical isolate RH018A and both express GM-CSF and GALV-R-.  Virus 27 expresses an anti-CTLA-4 antibody but Virus 16 does not.  Figure 11B of Coffin (Coffin, et al., WO 2017/118864 A1; Published 07/13/2017, of record) demonstrates that the combination of Virus 16 + an anti-CTLA-4 antibody shows a synergistic anti-cancer response when compared with Virus 16 alone or anti-CTLA-4 antibody alone.  Applicant further presents data from Fig. 5 and Fig. 6 of the instant application.  These figures compare anti-cancer response for Virus 16 vs Virus 27.  Applicant argues that the data from Coffin and the instant application can be taken together to arrive a set of experiments comprising CTLA-4 alone as a proper control.  Examiner contends that it is inappropriate to compare data from Coffin with data derived from the instant application.  This is because the data of Coffin was acquired using CT26 cells (a colorectal cancer cell line) while the data of the instant application was acquired using A20 cells (a B-lymphoma cancer cell line).  The results of Coffin cannot be compared with the results of the instant application because Coffin and the instant application derive their data from two completely different cancer cell lines.  This means that the data as presented by Applicant do not demonstrate unexpected, synergistic responses in an appropriately controlled scientific manner.  
Finally, if unexpected findings are demonstrated, which Applicant has not shown, the data presented as evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (see MPEP §716.02(d)).

Claims 1-3, 5-6, 9-12, 21-22, 25, 32 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestre (Silvestre, et al., WO 2016008976 A1; Published 01/21/2016) and Robinson (Robinson, et al., Gene Therapy 2003 10:292-303) as applied to claims 1-3, 5, 9-12, 21-22, 25, 32 and 43 above and in further view of Graziano (US 2015/0283234 A1 10/8/2015, of record).
The combined teachings of Silvestre and Robinson are discussed above. 
The combined teachings of Silvestre and Robinson do not teach that the antibody or fragment thereof comprises the light chain variable region sequence of SEQ ID NO: 1 and the heavy chain variable sequence of SEQ ID NO: 3. 
Graziano teaches of the anti-CTLA-4 antibody Ipilimumab.  Graziano teaches that Ipilimumab binds human CTLA-4 specifically and with high affinity (Kd = 5.25 nM) (Graziano, ¶ 0125).  The variable light and the variable heavy sequences for Ipilimumab can be found on Page 24 of Graziano (Heavy region = SEQ ID NO: 17; Light = SEQ ID NO: 18).  


    PNG
    media_image1.png
    155
    442
    media_image1.png
    Greyscale

Fig 1.  Light chain sequence of Ipilimumab (variable region highlighted).


    PNG
    media_image2.png
    224
    429
    media_image2.png
    Greyscale

Fig 2.  Heavy chain sequence of Ipilimumab (variable region highlighted).
A pairwise analysis was done comparing the VL of Ipilimumab to instant SEQ ID NO: 1 and the VH of Ipilimumab to instant SEQ ID NO: 3.  

    PNG
    media_image3.png
    988
    941
    media_image3.png
    Greyscale

Fig 3.  Pairwise analysis of Ipilimumab VL with instant SEQ ID NO: 1


    PNG
    media_image4.png
    987
    1069
    media_image4.png
    Greyscale

Fig 4.  Pairwise analysis of Ipilimumab VH with instant SEQ ID NO: 3
The sequences of the VL and VH regions of Ipilimumab comprises sequences that are the same as instant SEQ ID NO: 1 and SEQ ID NO: 3, respectively. Graziano also teaches that the antibody may be a scFv (Graziano, ¶ 0054).
It would be prima facie obvious to one of ordinary skill in the art to substitute the VH and VL domains of the CTLA-4 antibody or scFv encoded by the oncolytic HSV taught by Silvestre with the VH and VL domains of Ipilimumab from Graziano to generate an art equivalent oncolytic virus encoding for an anti-CTLA4 antibody or scFv comprising VH and VL sequences that are the same as instant SEQ ID NOs:3 and 1, respectively.  One of ordinary skill in the art would have a reasonable expectation of success for substituting the VH and VL of CTLA-4 antibody or scFv of Silvestre with the VH and VL of Ipilimumab of Graziano because the Ipilimumab of Graziano has been demonstrated in the prior art to bind CTLA-4 with high affinity and specificity.  This fully satisfies the limitations of claim 6.
Response to Arguments
Applicant argues that a skilled person would have not specifically expressed the CTLA-4 inhibitor, as taught by Graziano from an oncolytic HSV that is derived from a clinical isolate with superior tumor cell killing properties.  
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1 regarding the limitation involving oncolytic viruses having superior tumor killing properties has been addressed above.  
	Examiner points to the Supreme Court case KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the written opinion of the Court, the justices laid out several exemplary rationales that support a conclusion of obviousness.  The exemplary rationale pertinent in the instant case is “simple substitution of one known element for another to obtain predictable results”.  Silvestre teaches of an oncolytic HSV encoding a generic CTLA-4 antibody.  Graziano teaches on Ipilimumab specifically.  In view of the successes of Graziano, one of ordinary skill in the art would be motivated to substitute the generic anti-CTLA-4 antibody of Silvestre with the Ipilimumab of Graziano.  This motivation is rooted in the fact that the invention requires a specific anti-CTLA-4 antibody and Graziano teaches of the specificity and high affinity of Ipilimumab for human CTLA-4.    

Claims 1-7, 9-12, 21-22, 25, 32 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestre (Silvestre, et al., WO 2016008976 A1; Published 01/21/2016), Robinson (Robinson, et al., Gene Therapy 2003 10:292-303) and Graziano (US 2015/0283234 A1 10/8/2015, of record) as applied to claims 1-3, 5-6, 9-12, 21-22, 25, 32 and 43  above and in further view of Shan (Shan, et al., Journal of Immunology, 1999, 162:6589-6595, of record), and Schirrmann (Schirrmann, et al., Antibody Engineering, 2010, volume 2; Chapter 30, p 387-398, of record).

Instant SEQ ID NO:9:

    PNG
    media_image5.png
    155
    794
    media_image5.png
    Greyscale

Bold/underline denotes VL (SEQ ID NO: 1), plain text denotes a poly glycine serine linker (SEQ ID NO: 8), underlined denotes VH (SEQ ID NO: 3) and italicized denotes human Fc IgG heavy chain constant region.  The sequence comprising VL, poly glycine serine linker and VH comprises a scFv.

The combined teachings of Silvestre, Robinson and Graziano are discussed above.
Neither Silvestre nor Robinson nor Graziano teaches generating an anti-CTLA-4 scFv that is linked to a human IgG heavy chain constant region.  
Shan teaches generating a scFv-IgG1 comprised of joining the VL and VH domains with a (GGGGS)3 linker and attaching the VH to a human IgG1 Fc domain, wherein the human IgG1 Fc domain is comprised of a hinge, CH2 and CH3 domains (abstract).  Shan et al. teaches that the scFv-IgG1 is expressed and binds to specifically to antigens (Shan, p 6591, ¶ 5).   
Schirrman teaches linking a scFv to the Hinge CH2 and CH3 domains of human IgG1 to form a scFv-Fc protein, which leads to efficient dimerization and enhanced secretion of the scFv-Fc protein (Schirrmann, p 390, ¶ 1; Fig. 30.1).  Schirrmann also teaches of a vector comprising a nucleotide sequence encoding the scFv-Fc protein (Schirrmann, Fig 30.1).  
It would be prima facie obvious to one of ordinary skill in the art to modify the oncolytic virus encoding anti-CTLA4 scFV of Silvestre, Robinson and Graziano by linking the VL domain with the VH domain with a GGGGS linker and attaching the VH domain to human hinge, CH2 and CH3 domain as taught in Shan et al.  Generating an anti-CTLA4 scFv-IgG1 is obvious, because Silvestre, Robinson and Graziano teach generating anti-CTLA4 scFv and Schirrmann teaches attaching a human IgG1 Fc region to scFv creates scFv-Fc proteins, which leads to efficient dimerization and enhanced secretion of the scFv-Fc protein (Schirrmann, p 390, ¶ 1).  The result of such an incorporation would result in an anti-CTLA-4 scFv-IgG1, which will have the same amino acid sequence as instant SEQ ID NO: 9. One of ordinary skill in the art would have a reasonable expectation of success making such an incorporation because of the benefits of the Fc linkage taught by Schirrmann.  This satisfies the limitations of claims 4 and 7.

Response to Arguments
Applicant condensed the arguments with respect to the rejections made with respect to Silvestre in view of Graziano, Shan and Schirrmann with the arguments with respect to the rejections made with respect to Silvestre in view of Graziano, Shan and Schirrmann in further view of Inouye.  For the sake of brevity, the response to both arguments can be found below the rejection made with respect to Silvestre in view of Robinson, Graziano, Shan and Schirrmann in further view of Inouye

Claims 1-12, 21-22, 25, 32 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestre (Silvestre, et al., WO 2016008976 A1; Published 01/21/2016), Robinson (Robinson, et al., Gene Therapy 2003 10:292-303), Graziano (US 2015/0283234 A1 10/8/2015, of record) Shan (Shan, et al., Journal of Immunology, 1999, 162:6589-6595, of record), and Schirrmann (Schirrmann, et al., Antibody Engineering, 2010, volume 2; Chapter 30, p 387-398, of record) as applied to claims 1-7, 9-12, 21-22, 25, 32 and 43 above and in further view of Inouye (Inouye et al., Protein Expression and Purification, 2015, 109:47-54, of record).
The teachings of Silvestre, Robinson, Graziano, Shan and Schirrmann are described above.
The combined teachings of Silvestre, Robinson, Graziano, Shan and Schirrmann does not teach the nucleic acid sequence of SEQ ID NO:10.  
Inouye et al. teaches codon optimization to improve expression of heterologous protein in mammalian cells (Inouye, Abstract).  Inouye et al. teaches the optimal codons to used for expression in human cells (Inouye, p 50, Table 2).  
It would be prima facie obvious for one of ordinary skill in the art to modify the nucleotide sequence encoding the anti-CTLA-4 scFv-Fc protein comprising the amino acid sequence that is the same as instant SEQ ID NO:9 of Silvestre, Graziano, Robinson and Schirrmann with the codon optimization method of Inouye in order to generate a nucleic acid sequence that would have improved expression in human cells.  Doing so will result in a nucleic acid sequence encoding for anti-CTLA-4 scFv-Fc that will be the same as instant SEQ ID NO:10.  Codon optimization is routine in the arts and Inouye teaches the codons to use for optimal expression in a human cell.  One of ordinary skill in the art would have a reasonable success making a nucleotide sequence that is the same as instant SEQ ID NO:10 encoding for the anti-CTLA-4 scFv-Fc comprising SEQ ID NO:9, because anti-CTLA-4 scFv-Fc comprising SEQ ID NO:9 is taught by Silvestre, Robinson, Graziano, and Schirrmann, and Inouye teaches the codons to use for improved expression of heterologous proteins in human cells.  This satisfies the limitations of claims 8. 

Response to Arguments
Applicant argues that a skilled person would not have had the motivation to include the scFv-Fc protein disclosed in Schirrmann in an oncolytic HSV which is derived from a clinical isolate with superior tumor cell killing properties and that a skilled person would further not have had the motivation to codon optimize the gene encoding the CTLA-4 inhibitor.  
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1 regarding the limitation involving oncolytic viruses having superior tumor killing properties has been addressed above.  
Examiner points to the Supreme Court case KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).  In the written opinion of the Court, the justices laid out several exemplary rationales that support a conclusion of obviousness.  The exemplary rationale pertinent in the instant case is “combining prior art elements according to known methods to yield predictable results”.  In the instant case the art elements being combined are the scFv taught by Silvestre and the Fc attached to the scFv of Schirrmann.  The net result of this combination is quite predictable—one would expect to retain the CTLA-4 binding of the scFv but with the efficient dimerization and enhanced secretion of the scFv-Fc taught by Schirrmann at (Schirrmann, p 390, ¶ 1).  Moreover, as discussed by Schirrmann, it is routine in the art to attach an scFv to an Fc to enhance dimerization and secretion of the scFv-Fc protein.  Furthermore, as taught by Inouye, codon optimization is to improve expression of heterologous protein in mammalian cells

Claims 1-3, 5, 9-15, 21-25, 32 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestre (Silvestre, et al., WO 2016008976 A1; Published 01/21/2016) and Robinson (Robinson, et al., Gene Therapy 2003 10:292-303) as applied to claims 1-3, 5, 9-12, 21-22, 25, 32 and 43 above and in further view of Simpson (Simpson, et al., Cancer Res. 2006; 66: (9) May 1, 2006, of record).
	The teachings of Silvestre and Robinson are taught above.	
The combined teachings of Silvestre and Robinson do not teach that the virus further comprises a fusogenic protein-encoding gene. The combined teachings of Silvestre and Robinson do not teach that the fusogenic protein is a glycoprotein from gibbon ape leukemia virus (GALV).  The combined teachings of Silvestre and Robinson do not teach that fusogenic protein is GALV and has had the R transmembrane peptide mutated or removed.  The combined teachings of Silvestre and Robinson do not teach that the anti-CTLA-4 protein encoding gene has been inserted into the ICP134.5 locus by insertion, partial deletion or complete deletion.
Regarding claims 13-15, Simpson teaches that the mutant HSV further comprises a fusogenic protein, which is GALV with the R transmembrane peptide removed (Simpson, p 1, ¶ 3).  Regarding claim 23, Simpson teaches the insertion of the GALV gene into the ICP34.5 locus by partial deletion (Simpson, p 2, Figure 1).
	It would be prima facie obvious to one of ordinary skill in the art to combine: 1) clinically isolated HSV virus encoding an anti-CTLA antibody taught by Silvestre and Robinson, 2) the CD40 ligand of Silvestre, 3) the GM-CSF of Silvestre and 4) the GALV –R of Simpson into a single cassette.  The benefit being that the virus would provide the anti-cancer properties of all four proteins instead of just a sub-combination of proteins.  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because all four proteins have been demonstrated to have anti-cancer properties individually, thus, it would be reasonable to assume that a combination of the four would have at least an additive benefit.   
	Furthermore, MPEP § 2144.06(I) states: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.”  In the instant case, the anti-CTLA antibody, the CD40 ligand, the GM-CSF and the GALV-R all have been taught in the prior art to be useful for the same purpose—to exhibit anti-cancer activities.  Combining these art elements is prima facie obvious.  This satisfies all the limitations of claim 24.   
It would further be prima facie obvious to one of ordinary skill in the art to insert this cassette into the ICP34.5 locus by insertion, partial deletion or complete deletion.  This is because Simpson has already demonstrated that heterologous genes may be introduced into this locus without affecting the ability of the virus to replicate (Simpson, p 4, ¶ 1).  One of ordinary skill in the art would have a reasonable expectation of success inserting the cassette into this locus because of Simpson’s successful insertion of the GALV –R gene into said locus.  This satisfies all the limitations of claims 13-15 and 23.  
Response to Arguments
Applicant argues that Silvestre does not teach a CTLA-4 inhibitor encoding HSV derived from a clinical isolate with superior tumor killing properties.  Applicant also argues that of ordinary skill in the art would not be motivated to combine the GALV of Simpson into the anti-CTLA-4-encoding oncolytic derived from a clinically isolated HSV strain with superior tumor killing properties because the method by which GALV kills cells is by fusion into large multinucleated syncytia and that this is an effect that is observed only in injected tumors and, therefore, including a fusogenic protein-encoding gene into in an oncolytic virus would not be expected to have any effect on non-injected tumors.  
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive. 	
Examiner asserts the same argument articulated in the response to the first 35 USC § 103 rejection of this Office Action—that the combined teachings of Silvestre and Robinson do teach a CTLA-4 inhibitor encoding HSV derived from a clinical isolate with superior tumor killing properties
  Examiner further counters by pointing out that elected claims are drawn to an oncolytic virus altered to express several proteins with anti-tumor properties.  The elected claims are not drawn towards any particular method of administration (e.g. injected vs. not injected).  Hence, Applicant’s argument that the fusogenic protein would not be expected to have any effect on non-injected tumors is outside of the scope of the elected claims.  
Regarding the motivation to combine the fusogenic protein into the oncolytic HSV encoding an anti-CTLA-4 antibody, MPEP § 2144.06(I) states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art."  In the instant case, one would be combining: 1) the oncolytic HSV encoding an anti-CTLA-4 antibody of Silvestre and 2) the fusogenic GALV protein of Simpson. The oncolytic HSV encoding an anti-CTLA-4 antibody was taught to have anti-tumor effects by Silvestre.  The fusogenic GALV protein was taught to have anti-tumor effects by Simpson.  It is prima facie obvious to combine these two art elements. 

Claims 1-3, 5, 9-15, 21-28, 32, 43 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestre (Silvestre, et al., WO 2016008976 A1; Published 01/21/2016), Robinson (Robinson, et al., Gene Therapy 2003 10:292-303) and Simpson (Simpson, et al., Cancer Res. 2006; 66: (9) May 1, 2006, of record) as applied to claims 1-3, 5, 9-15, 21-25, 32 and 43 above and in further view of Coffin (Coffin, et al., WO 98/30707; Published 07/16/1998, of record) and Grandi (Grandi, et al., Cancer Gene Therapy (2010) 17, 655-663, of record).
The combined teachings of Silvestre, Robinson and Simpson are discussed above.  Furthermore, Simpson teaches that the GALV- R gene is controlled by the CMV promoter and the gene Fcy::Fur is controlled by the RSV promoter (Simpson, p. 2, Fig. 1).
Neither Silvestre nor Robinson nor Simpson teach of additional genes driven by the MMLV retroviral LTR promotor or the SV40 promoter.
 Coffin teaches of a HSV virus with the expression of lacZ driven by a MMLV LTR promotor (Coffin, p 14, lines 13-16; p 15, lines 2-17).  
Grandi teaches of a HSV with multi-gene cassette with EGFP driven by the CMV promoter and Neo driven by the SV40 promoter (Grandi, page 658, Figure 1).    
It would be prima facie obvious to one of ordinary skill in the art to select from amongst these four promotors if to drive the expression three (or four) heterologous genes taught by Simpson, Robinson and Silvestre (anti-CTLA-4 antibody, GM-CSF, CD40 ligand and GALV –R) on the same cassette.  The motivation to use four separate promoters is that each of the genes would be expressed at varying levels, depending on the promoter driving its expression.  This would allow one of ordinary skill in the art to tune the relative amounts of each of the heterologous proteins.  One of ordinary skill in the art would have reasonable expectation of success because these promoters have been shown to work in HSVs in the prior art.  This satisfies the limitations of claims 26-28 and 54.
Response to Arguments
Applicant argues that it would not have been obvious to one of ordinary skill in the art to express both a GALV fusogenic gene and a gene encoding a CTLA-4 inhibitor in the same HSV and that it follows that it would also would not have been obvious to express these genes in an HSV using different promoters selected from the CMV promoter, the RSV promoter, the SV40 promoter and a retroviral LTR promoter, such as MMLV LTR.
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive.  
With respect to the obviousness to combine the GALV fusogenic protein art element and the CTLA-4 inhibitor art element, examiner asserts the same argument found in the preceding 35 USC § 103 rejection in this Office Action.  Examiner has already articulated arguments as to why it is obvious to combine the CTLA-4 inhibitor art element and the GALV fusogenic protein art element.   The motivation to use separate promoters is that each of the genes would be expressed at varying levels, depending on the promoter driving its expression.  This would allow one of ordinary skill in the art to tune the relative amounts of each of the heterologous proteins.  One of ordinary skill in the art would have reasonable expectation of success because these promoters have been shown to work in HSVs in the prior art.

Claims 1-3, 5, 9-15, 21-25, 29-30, 32 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestre (Silvestre, et al., WO 2016008976 A1; Published 01/21/2016), Robinson (Robinson, et al., Gene Therapy 2003 10:292-303) and Simpson (Simpson, et al., Cancer Res. 2006; 66: (9) May 1, 2006, of record) as applied to claims 1-3, 5, 9-15, 21-25, 32 and 43 above and in further view of Liu (Liu, et al., US 2016/0040186A1; Pub. Date 02/11/2016, of record).  
The combined teachings of Silvestre, Robinson and Simpson are discussed above.  
Neither Silvestre nor Robinson nor Simpson teach that the heterologous genes are terminated be each of the BGH, SV40, HGH and RBG poly adenylation sequences.  
Liu teaches of a fluorescently traceable expression system incorporating “transcription terminators”—DNA sequences normally located at the 3’ terminus of a DNA construct or genomic DNA, which cause termination of transcription. (Liu, ¶ 0046).  Transcription terminators are recognized by protein factors and termination is followed by polyadenylation (Liu, ¶ 0046).  Transcription terminators taught by Liu include, but are not limited to, the human growth hormone (HGH) polyadenylation signal, the SV40 late polyadenylation signal, the rabbit beta-globin (RBG) polyadenylation signal and the bovine growth hormone (BGH) polyadenylation signal (Liu, ¶ 0046).  
It would be prima facie obvious to one of ordinary skill in the art to incorporate the polyadenylation signals of Liu into the three (or four) gene cassette of the combined teachings of Simpson, Robinson and Silvestre, with one polyadenylation signal after each gene.  The motivation for incorporating these polyadenylation signals would be to stop transcription after the coding region of each gene has terminated.  One of ordinary skill in the art would have a reasonable expectation of success using these polyadenylation signals to terminate transcription after the heterologous genes because they were taught terminate transcription in the prior art.  This satisfies all of the limitations of claims 29-30. 
Response to Arguments
Applicant argues that it would not have been obvious to one of ordinary skill in the art to express both a GALV fusogenic gene and a gene encoding a CTLA-4 inhibitor in the same HSV and that it follows that it would also would not have been obvious to terminate these genes using different polyadenylation sequences selected from the BGH, SV40, HGH and RBG polyadenylation sequences.
Applicant's arguments filed 10/03/2022 have been fully considered but they are not persuasive.  
With respect to the obviousness to combine the GALV fusogenic protein art element and the CTLA-4 inhibitor art element, examiner asserts the same argument found in the 35 USC § 103 rejection in this Office Action where Simpson was discussed.  Since it is obvious to combine these art elements, the remainder of Applicant’s argument falls apart, since Applicant’s assertion that it would not have been obvious to terminate these genes using different polyadenylation sequences selected from the BGH, SV40, HGH and RBG polyadenylation sequence is dependent on it not being obvious to combine the CTLA-4 inhibitor art element and the GALV fusogenic protein art element, an argument which was refuted above in the discussion of Simpson.  

Claims 1-3, 5, 9-15, 21-28, 32, 43 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Silvestre (Silvestre, et al., WO 2016008976 A1; Published 01/21/2016), Robinson (Robinson, et al., Gene Therapy 2003 10:292-303), Simpson (Simpson, et al., Cancer Res. 2006; 66: (9) May 1, 2006, of record), Coffin (Coffin, et al., WO 98/30707; Published 07/16/1998, of record) and Grandi (Grandi, et al., Cancer Gene Therapy (2010) 17, 655-663, of record)  as applied to claims 1-3, 5, 9-15, 21-28, 32, 43 and 54 above and in further view of Coffin and in further view of Takarabio (TakaraBio, 2000 URL: https://www.takarabio.com/documents/Vector%20Documents/PT3155-5.pdf ; Accessed 4/20/2022)
	The teachings of Silvestre, Robinson, Graziano, Simpson, Coffin and Grandi are discussed above. 
	The combined teachings of Silvestre, Robinson, Graziano, Simpson, Coffin and Grandi do not teach that the retroviral LTR is SEQ ID NO:43.
	Takarabio teaches of the vector pLXIN.  Takrabio teaches that there is a LTR sequence in the plasmid between 2953 and 3546 bp.  A sequence alignment search was performed aligning the sequences of SEQ ID NO: 43 and the full sequence of plasmid pLXIN:

    PNG
    media_image6.png
    693
    867
    media_image6.png
    Greyscale
 
Fig. 5- Pairwise alignment of SEQ ID NO:43 with plasmid pLXIN
	There is a 100% match for the region of the pLXIN plasmid from 2989 to 3432 bp.  It is important to note that all of the 100% match region is contained within the nucleotide span of the plasmid corresponding to LTR.
	It would be prima facie obvious to one of ordinary skill in the art to design a cassette wherein the LTR promoter is SEQ ID NO:43.  One of ordinary skill in the art would be motivated to do so in order to generate a cassette with an LTR promoter that is commercially available and known to work.  One of ordinary skill in the art would have a reasonable expectation of success designing a cassette wherein the LTR promoter is SEQ ID NO:43 because Takrabio teaches that plasmid pLXIN has a functional LTR sequence comprising the amino acid sequence of SEQ ID NO:43.
Response to Arguments
	Applicant did not supply arguments for this rejection.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14, 21-23, and 25-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-19 and 21-26 of copending Application No. 17/250,205 (USPGPUB US 2021/0252135 A1, Published 08/19/2021).
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of the instant application are directed to a composition comprising an oncolytic virus encoding several heterologous genes.  The claims of the ‘205 application are directed to a method of treating various forms of cancer using such an oncolytic virus.  The claims of the ‘205 application therefore anticipate the claims of the instant application as the method of the ‘205 application would not be possible without the composition used in said method.  
The claims of both the instant application and the ‘205 application are directed towards an oncolytic virus derived from a clinical isolate selected for superior tumor killing properties encoding an anti-CTLA-4 antibody or fragment thereof, which comprises an scFv molecule linked to an IgG heavy chain (claims 1, 7-10).  Both the instant application and the ‘205 application are directed towards an antibody or fragment comprising a LCV region comprising SEQ ID NO:1 (SEQ ID NO: 46 in ‘205 application), a HCV comprising SEQ ID NO:3 (SEQ ID NO: 48 in ‘205 application), an antibody or fragment comprising SEQ ID NO:9 (SEQ ID NO:54 in ‘205 application) and a nucleotide sequence encoding said antibody or fragment comprising SEQ ID NO:10 (SEQ ID NO: 55 in ‘205 application) (Claims 11-13).  Both the instant application and the ‘205 application are directed toward a virus encoding a GM-CSF gene, a fusogenic protein, and one or more immune co-stimulatory pathway activating molecule gene and that these genes have been codon optimized (claims 1, 5 and 22).  Both the instant application and the ‘205 application are directed towards CD40 ligand for the co-stimulatory gene (claims 1, 6 and 14) and a fusogenic protein of GALV with the R peptide deleted (claims 6 and 14).  Both the instant claims and the ‘205 application are directed to a HSV 1 virus derived from a clinical isolate that kills tumor cells at a higher rate than standard clinical isolates and that the virus has a non-functional ICP34.5 gene and the heterologous genes have been inserted into the ICP34.5 locus (claims 1, 2, 15, 19-22).  Both the instant application and the ‘205 application are directed towards three or four heterologous genes driven by the promoters: CMV, RSV, SV40 and retroviral LTR wherein the LTR promoter is from MMLV (claims 23-26).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant did not traverse the provisional non-statutory rejections but reserved the right to address the provisional non-statutory double patenting rejections until they issue, if so.  

Claims 1-2, 5, 9-15, 21-23, 25-27, 29-30, 32 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-61 of copending Application No. 17/164,635 (USPGPUB US 2021/0254019 A1, Published 08/19/2021) as evidenced by Coffin (Coffin, et al., WO 2017/118865 A1; Published 07/13/2017). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  Both the instant claims and patented claims are directed to an oncolytic virus encoding for a CTLA-4 inhibitor, wherein the CTLA-4 inhibitor is an anti-CTLA4 antibody or fragment thereof (claims 49 and 52).  
Both the instant and copending claims are directed towards a virus further encoding one or more immune stimulatory molecules, to include GM-CSF and OX40 ligand, and a fusogenic protein to include GALV from which the R peptide has been deleted (claims 50-51, 53-55).  Both the instant and copending claims are directed toward a modified clinical isolate of an HSV1 herpes virus which has been modified to possess non-functional ICP34.5 (claims 56-59).  The copending claims are directed to the clinically isolated strain RH018A (Claim 59).  Coffin provides evidence that 8 clinically derived oncolytic HSV viruses were tested for oncolytic activity against 7 cancer cell lines and that strain RH018A had highest number of #1 and #2 oncolytic levels when ranked, satisfying the limitations of amended claim 1 (Coffin, Fig. 3). Both the instant and copending claims are directed towards the heterologous genes having been codon optimized to increase expression in target cells (claim 60).  Both the instant and copending claims are directed towards the virus expressing three or four heterologous genes each under control of different promoters, selected from the promoters: CMV, RSV, SV40 and retroviral LTR (claim 61).  Both the instant and copending claims are directed towards the virus expressing three or four heterologous genes, each being terminated by polyadenylation sequences selected from BGH, SV40, HGH and RBG (claims 61).  Both the instant and copending claims are directed at a pharmaceutical composition comprising the virus and a pharmaceutically acceptable carrier as well as a product of manufacture comprising the virus in a sterile ampoule, syringe or vial (claims 62-63).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant did not traverse the provisional non-statutory rejections but reserved the right to address the provisional non-statutory double patenting rejections until they issue, if so.  

Claims 1-6, 9-15, 21-22, 25-27, 29-30, 32 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-61 of copending Application No. 17/164,635 (USPGPUB US 2021/0254019 A1, Published 08/19/2021) as evidenced by Coffin (Coffin, et al., WO 2017/118865 A1; Published 07/13/2017)  as applied to claims 1-2, 5, 9-15, 17-22, 25-27, 29-30, 32 and 43 above and in further view of Graziano (US 2015/0283234 A1 10/8/2015). 
The teachings of the ‘635 application are discussed above.  
The ’635 application does not teach that the antibody or fragment comprises a) the light chain variable sequence seen in SEQ ID NO: 1 and b) the heavy chain variable sequence shown in SEQ ID NO: 3.
The teachings of Graziano are discussed above.  
It would be prima facie obvious to one of ordinary skill in the art to substitute the VH and VL domains of the CTLA4 antibody or scFv of the oncolytic virus encoding a CTLA-4 of the ‘635 application with the VH and VL domains of Ipilimumab from Graziano to generate an art equivalent oncolytic virus encoding for an anti-CTLA4 antibody or scFv comprising VH and VL sequences that are the same as instant SEQ ID NOs:3 and 1, respectively.  One of ordinary skill in the art would have a reasonable expectation of success for substituting the VH and VL of CTLA-4 antibody or scFv of the ‘635 application with the VH and VL of Ipilimumab of Graziano because the Ipilimumab of Graziano has been demonstrated in the prior art to bind CTLA-4 reliably.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant did not traverse the provisional non-statutory rejections but reserved the right to address the provisional non-statutory double patenting rejections until they issue, if so.  

Claims 1-7, 9-15, 17-18, 21-22, 25-27, 29-30, 32 and 43 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-61 of copending Application No. 17/164,635 (USPGPUB US 2021/0254019 A1, Published 08/19/2021) as evidenced by Coffin (Coffin, et al., WO 2017/118865 A1; Published 07/13/2017) and Graziano (US 2015/0283234 A1 10/8/2015) as applied to claims 1-6, 9-15, 17-22, 25-27, 29-30, 32 and 43 above and in further view of Shan (Shan, et al., Journal of Immunology, 1999, 162:6589-6595), and Schirrmann (Schirrmann, et al., Antibody Engineering, 2010, volume 2; Chapter 30, p 387-398)
	Neither the ‘635 application nor Graziano teaches that the antibody or fragment comprises the amino acid sequence of SEQ ID NO: 9.
	The teachings of Shan and Schirrmann are discussed above.  
It would be prima facie obvious to one of ordinary skill in the art to modify the oncolytic virus encoding anti-CTLA4 scFV of the ‘635 application and Graziano by linking the VL domain with the VH domain with a GGGGS linker and attaching the VH domain to human hinge, CH2 and CH3 domain as taught in Shan et al.  Generating an anti-CTLA4 scFv-IgG1 is obvious, because Silvestre and Graziano teaches generating anti-CTLA4 scFv and Schirrmann teaches attaching a human IgG1 Fc region to scFv creates scFv-Fc proteins, which leads to efficient dimerization and enhanced secretion of the scFv-Fc protein (Schirrmann, p 390, ¶ 1).  The result of such an incorporation would result in an anti-CTLA-4 scFv-IgG1, which will have the same amino acid sequence as instant SEQ ID NO: 9. One of ordinary skill in the art would have a reasonable expectation of success making such an incorporation because of the benefits of the Fc linkage taught by Schirrmann.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Response to Arguments
Applicant did not traverse the provisional non-statutory rejections but reserved the right to address the provisional non-statutory double patenting rejections until they issue, if so.  

Claims 1-15, 17-18, 21-22, 25-27, 29-30, 32 and 43 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-61 of copending Application No. 17/164,635 (USPGPUB US 2021/0254019 A1, Published 08/19/2021) as evidenced by Coffin (Coffin, et al., WO 2017/118865 A1; Published 07/13/2017), Graziano (US 2015/0283234 A1 10/8/2015), Shan (Shan, et al., Journal of Immunology, 1999, 162:6589-6595), and Schirrmann (Schirrmann, et al., Antibody Engineering, 2010, volume 2; Chapter 30, p 387-398) as applied to claims 1-7, 9-15, 17-22, 25-27, 29-30, 32 and 43 above and in further view of Inouye (Inouye et al., Protein Expression and Purification, 2015, 109:47-54).
Neither the ‘635 application nor Graziano nor Shan nor Schirrmann teaches the antibody or fragment being encoded by the nucleotide sequence of SEQ ID NO: 10.
The teachings of Inouye are discussed above.  
It would be prima facie obvious for one of ordinary skill in the art to modify the nucleotide sequence encoding the anti-CTLA-4 scFv-Fc protein comprising the amino acid sequence that is the same as instant SEQ ID NO:9 of the ‘635 application, Graziano, Shan and Schirrmann with the codon optimization method of Inouye in order to generate a nucleic acid sequence that would have improved expression in human cells.  Doing so will result in a nucleic acid sequence encoding for anti-CTLA-4 scFv-Fc that will be the same as instant SEQ ID NO:10.  Codon optimization is routine in the arts and Inouye teaches the codons to use for optimal expression in a human cell.  One of ordinary skill in the art would have a reasonable success making a nucleotide sequence that is the same as instant SEQ ID NO:10 encoding for the anti-CTLA-4 scFv-Fc comprising SEQ ID NO:9, because anti-CTLA-4 scFv-Fc comprising SEQ ID NO:9 is taught by the ‘635 application, Graziano, and Schirrmann, and Inouye teaches the codons to use for improved expression of heterologous proteins in human cells. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant did not traverse the provisional non-statutory rejections but reserved the right to address the provisional non-statutory double patenting rejections until they issue, if so.  

Conclusion
The specification is objected to.
Claims 1-15, 21-30, 32, 43 and 54-55 are rejected.  
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN L VAN DRUFF/Examiner, Art Unit 1643     


/JULIE WU/Supervisory Patent Examiner, Art Unit 1643